DELLA PORTA, Senior Judge,
dissenting.
I respectfully dissent. First of all, there is a serious question of whether we have appellate jurisdiction in this matter. Our Rules of Appellate Procedure requiré a precise citation of the statutory provision, general rule or other authority which confers such jurisdiction. Pa.R.A.P. 2114. The majority dismisses the question with the Steinesque 0Gertrude) argument that because “a community college is a municipal authority that must abide by the Right-to-Know Act, jurisdiction properly lies in this Court.” This is the very issue which must be resolved on the merits. The problem is that there is no there, there. Where is the precise citation of authority? The only citation provided by Appellant is 42 Pa.C.S. § 762(a)(7) dealing with governmental immunity waiver, which is clearly not involved in this case.
Secondly, on the merits, the majority correctly quotes the Right-to-Know Act, 65 P.S. § 66.2, as requiring an “agency” to open for examination and inspection its public records. The majority then quotes the definition of “agency.” Nowhere does the definition specifically include “community college.” The majority, however, sees inclusion in the general term of “similar organization ... which ... performs or has for its purpose the performance of an essential governmental function.”
On what authority can we say that post high school education is an essential governmental function? In fact, the Community College Act defines community college as a college established and operated by “a local sponsor.” 24 P.S. § 19-1901-A(4). Clearly, a local sponsor is not a government agency, although, like any other private or public entity, it can be subject to all kinds of governmental regulations. The only authority found by the majority are an out-of-state decision and two trial court’s opinions, one of which bases its conclusion that a community college is a local government agency on “simple logic.” Szmodis v. Northampton County Area Community College, 49 Pa.D. & C.3d 286, 290 (1988).
On the other hand, we have two opinions by this Court on this exact issue of a state college being an agency for the application of the Right-to-Know Act: one involves Temple University (Mooney v. Temple University Board of Trustees, 4 Pa.Commonwealth Ct. 392, 285 A.2d 909, aff'd, 448 Pa. 424, 292 A.2d 395 (1972)), and the other concerns Pennsylvania State University (Roy v. Pennsylvania State University, 130 Pa.Commonwealth Ct. 468, 568 A.2d 751 (1990)). In both *37cases, our Court has held that a state college is not an agency for the purpose of the Right-to-Know Act. All literature treats community colleges and state colleges as being legally similar entities.
The fact is that the Legislature itself, which created community colleges, does not believe that they are a governmental agency for the purpose of the Right-to-Know Act. If they believed otherwise they would not have introduced legislation on January 26, 1993 in H.B. 104, which would add state and community colleges to the definition of “agency” under the Right-to-Know Act.
We must conclude that unless such legislation were to become law (which is not likely at this point), community colleges are not agencies subject to the Right-to-Know Act. I would, therefore, affirm the decision of the Trial Court.